DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, Mutalik et al. US 2012/0308237 A1 (hereinafter Mutalik) is considered to be the closest prior art reference of record. Mutalik teaches a bi-directional optical splitter/combiner functioning passively in a downstream direction and active in an upstream direction, the bi-directional optical splitter/combiner comprising: at least two optical fiber inputs for receiving upstream signals (inputs at right side of Split connected to RTx to receive return signals, Fig. 9); at least one optical receiver for receiving a radio frequency (RF) modulated signal (Return RX, Fig. 9; signal transmitted from RTx being a RFoG signal, Par. 11 and 73), a first transmitter for transmitting an error signal from the at least one receiver, the first optical transmitter providing an output (forward laser receiving RF signal, Fig. 9; message related to the occurrence of an OBI event output, Par. 73-75); a first wave division multiplexer (WDM) combiner (CPL, Fig. 9; WDM coupler may be used, Par. 82) combining the output of the first transmitter in an upstream direction to a downstream signal in a downstream direction 
Mutalik does not teach the at least one optical receiver including at least one detector having a size configured to detect and retransmit, at an optical receiver output, a signal that carries the total optical power received from a plurality of optical signals having different wavelengths, and without optical beat interference occurring in the retransmitted signal; the first transmitter for re-transmitting the RF modulated signal from the at least one optical receiver. However, Jung et al. US 2006/0098986 A1 (hereinafter Jung) teaches that it is well-known in the art for an optical receiver which receives an optical signal and converts it to an RF signal (receiver, Fig. 2, #41b; converts optical signal to RF signal resulting in OBI, Par. 13-15) resulting in OBI to include at least one optical detector (photodiode, Fig. 2; Par. 13-15). Additionally, Baba et al. US 2004/0218665 A1 (hereinafter Baba) teaches a system for monitoring errors in an optical system (Par. 8; Fig. 1) wherein at least one optical receiver (error detecting circuit, Fig. 1, #106) receives a modulated signal (receives test signal, Par. 7-8), and a first transmitter transmits an error signal from the at least one receiver (test signal producing circuit, Fig. 1, #110; transmits evaluation result based on evaluation from the receiving circuit; Par. 8), and wherein the transmitting the error signal includes re-transmitting the received modulated signal back to the source of the modulated signal (third step of sending the test signal back, Par. 8), because this allows for further error monitoring of the signal to be conducted back at the signal source (Par. 9, lines 6-12).
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636